Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and declaration are persuasive to overcome the rejections of record. The closest prior art made of record but not relied upon is Honda et al (Int J Urology, 1997, 4:68-73). Honda et al teach measuring levels of CD8 and CD3 in cancer patient tumor tissue samples before and after patient treatment with anti-cancer immunostimulatory agent bacillus Calmette-Guerin (BCG), wherein BCG treatment resulted in increased levels of CD3 and CD8 in the tumors, and wherein CD3 and CD8 levels were higher in patients without tumor recurrence than those with tumor recurrence, but the difference was not significant (p. 69, col. 2; p. 70, col. 2; Table 4; Figure 3 and 4).Honda does not teach or suggest administering to patients the immunostimulatory treatment when the level of CD8 or CD3 has not increased after treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642